Citation Nr: 9913673	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The veteran contends that his service-connected post-
traumatic stress disorder (PTSD) is more severe than the 
current ten percent rating indicates.  It is noted that 
service connection was granted in June 1997, and a 10 percent 
rating was assigned, based on a VA examination performed in 
June 1997.  The veteran has argued that his examination was 
inadequate since at times he is so depressed that he doesn't 
feel like doing anything, that he lives alone and socializes 
very little.  He states that his memory is poor and that his 
wife left him due to his problems.  

The veteran's claim which initiated this appeal was received 
in March 1996.  The criteria for evaluating mental disorders 
such as the veteran's were recently changed, effective on 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991). 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
has not considered the veteran's claim under the old 
criteria.  Thus, in order to prevent any prejudice to the 
veteran, this claim must be considered by the RO under the 
provisions of the old standards as well as the new.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a) (West 1991).  That duty includes obtaining medical 
records when deemed necessary.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). This duty also includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD recently.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
All indicated tests and studies, 
including appropriate psychological 
studies, are to be conducted, and all 
findings should be reported in detail. 
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, it is requested that the examiner 
provide a full multiaxial evaluation, 
including a score on the GAF scale on 
Axis V with an explanation on the score's 
meaning.  In addition, it is requested 
that the examiner offer an opinion as to 
degree of social and industrial 
inadaptability caused by the service-
connected PTSD. A complete rationale for 
all opinions and conclusions expressed 
should be given.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4. Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue of entitlement to an increased 
evaluation for the veteran's service- 
connected PTSD.  In considering the PTSD 
claim, the RO is directed to consider 
both the old and the new criteria as 
noted above.

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case containing all applicable laws and regulations should be 
issued, and the veteran and his representative provided an 
opportunity to respond. Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order. By this REMAND, the Board intimates no opinion as 
to any final outcome warranted. No action is required of the 
veteran until he is notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


